DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Application filed 08/11/2021.
3. Claims 1-12 are pending and rejected, and claims 1 and 11-12 are independent. 
Priority
4. Acknowledged is this Application claims the benefit of priority under 35 U.S.C. 119(a)-(d) or (f), based on priority papers filed in parent Application No. 2020143966, filed   12/30/2020 to RUSSIAN FEDERATION which is incorporated herein by reference for all purposes.
Information Disclosure Statement
5. The information disclosure statements filed 08/11/2021 are in compliance with 37 CFR 1.97(c) and therein have been considered. Its corresponding PTO-1449 have been electronically signed as attached.
Claim Rejections - 35 USC § 112
6. The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.1. The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. During patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969). See also MPEP § 2111 - § 2111.01. When the specification states the meaning that a term in the claim is intended to have, the claim is examined using that meaning, in order to achieve a complete exploration of the applicant’s invention and its relation to the prior art. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989). (See MPEP 2173.05(a))
6.2. Claims 1 and 16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
As per claims 1 and 16, the claims recite “… the plurality of resources hosting digital documents potentially providable by the search engine as search results …”, in which the metes and bounds of “potentially providable” can not be ascertained about whether it is providing and how potential is potentially enough for the providing. 
Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.1. Claims 1-2, 4-5, 8-17, 19-20 and 23-30 are rejected under 35 U.S.C. § 103 as being unpatentable over
Kauffman, Steven Victor: "TEXT SEARCH SYSTEM FOR COMPLEX QUERIES", (U.S. Patent Application Publication 20030172048 A1, DATE PUBLISHED 2003-09-11 and DATE FILED 2015-04-01, hereafter “Kauffman”), in view  of
Shukla et al.: "ENHANCED SEARCH FOR GENERATING A CONTENT FEED", (U.S. Patent Application Publication 20180204111 A1, DATE PUBLISHED 2018-08-30 and DATE FILED 2017-02-28, hereafter “Shukla”).

Asper claim 1, Kauffman teaches a method of ranking documents in response to a query, the query being submitted by a user of an electronic device to a search engine, the search engine being hosted by a server, the method executable by the server, the method comprising:
determining, by the server, a target resource amongst a plurality of resources, the plurality of resources hosting digital documents potentially providable (112th, 2nd) by the search engine as search results, the target resource hosting a target document (See [0011], one database 35 is operational, for a user to generate a query using user terminal 15 and the search process 25 will return a list of documents that satisfy the search criteria);
generating, by the server, a first randomly-selected value for the target document to be used for ranking the target document during a first time interval (See Fig. 5, [0010]-[0011] and [0031], assigning a random number to each document as a file name or document key, also known as a unique identifier 70, through unique identifier process 45 and sorting the list in unique identifier order and utilizing a special document key 270 that includes the date a document was published, for example, DATE 1. Here assigning a random number to each of the search returned list of documents teaches generating the first randomly-selected value for the target document, the sorting the list reads on for being used for ranking the documents and DATE 1 reads on the first interval);
during the first time interval:
acquiring, by the server, an indication of the query from the electronic device (See Fig. 4 and [0028], a user generates a query which is submitted to text engine 215 and the text engine 215 initiates a search process 240 based on the query, and the search process retrieves a list of documents 260 that satisfy the search criteria. Here query generated and submitted, search performed and result returned teaches indication of query);
generating, by the server, a first ranked list of relevant documents to the query based on at least in part the first randomly-selected value, the first ranked list of relevant documents comprising the target document (See Fig. 5, [0026] and [0030]-[0031], In addition, unique identifier process 250 encodes one or more document attributes into the special document key 265, thus producing a unique identifier that includes certain attributes of the document 260. Examples of attributes that may be encoded in special document key 265 may include the date the document was created and the text engine 215 may return a document list already sorted in order of the attributes desired by the user.).
As described above, Kauffman teaches the first ranked list of relevant documents comprising the target document, however, Kauffman does not explicitly teach the target document at a promoted-rank position, the first randomly-selected value for promoting the target document in the ranked list of relevant documents.
On the other hand, as an analogous art on query searches, Shukla teaches the  target document at a promoted-rank position, the first randomly-selected value for promoting the target document in the ranked list of relevant documents (See [0150], an endorsement score associated with lower ranked interest can be increased by a particular amount in the event a web document associated with the lower ranked interest shares a threshold number of common links with a web document associated with a higher ranked interest.).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Shukla's teaching with Kauffman reference because Shukla is dedicated to enhanced search for generating a content feed includes determining a plurality of interests for a user, Kauffman is dedicated to generating queries on a periodic basis for documents having a certain set of attributes and the combined teaching would have enabled Kauffman to perform searches that pertinent to user interest without including a large number of irrelevant documents.
Kauffman in view of Shukla further teaches:
generating, by the server, a second randomly-selected value for the target document to be used for ranking the target document during a second time interval (See Kauffman: Fig. 5, [0010]-[0011] and [0031], assigning a random number to each document as a file name or document key, also known as a unique identifier 70, through unique identifier process 45 and sorting the list in unique identifier order and utilizing a special document key 270 that includes the date a document was published, for example, DATE 2. Here assigning a random number to each of the search returned list of documents teaches generating the second randomly-selected value for the target document, the sorting the list reads on for being used for ranking the documents and DATE 2 reads on the second interval);
during the second time interval:
acquiring, by the server, an indication of the query from the electronic device (See Kauffman: Fig. 5, [0010]-[0011] and [0031], assigning a random number to each document as a file name or document key, also known as a unique identifier 70, through unique identifier process 45 and sorting the list in unique identifier order and utilizing a special document key 270 that includes the date a document was published, for example, DATE 2. Here assigning a random number to each of the search returned list of documents teaches generating the first randomly-selected value for the target document, the sorting the list reads on for being used for ranking the documents and DATE 2 reads on the second interval);
generating, by the server, a second ranked list of relevant documents to the query based on at least in part the second randomly-selected value, the second ranked list of relevant documents comprising the target document (See Kauffman: Fig. 5, [0026] and [0030]-[0031], In addition, unique identifier process 250 encodes one or more document attributes into the special document key 265, thus producing a unique identifier that includes certain attributes of the document 260. Examples of attributes that may be encoded in special document key 265 may include the date the document was created and the text engine 215 may return a document list already sorted in order of the attributes desired by the user) at a demoted-rank position, the second randomly-selected value for demoting the target document in the second ranked list of relevant documents (See Shukla: [0150], an endorsement score associated with lower ranked interest can be decreased by a particular amount in the event a web document associated with the lower ranked interest does not shares a threshold number of common links with a web document associated with a higher ranked interest.),
the promoted-rank position in the first ranked list being above the demoted-rank position in the second ranked list for increasing a gap in user traffic to the target document between the first time interval and the second time interval (See Kauffman: Fig. 5, [0026] and [0030]-[0031], In addition, unique identifier process 250 encodes one or more document attributes into the special document key 265, thus producing a unique identifier that includes certain attributes of the document 260. Examples of attributes that may be encoded in special document key 265 may include the date the document was created and the text engine 215 may return a document list already sorted in order of the attributes desired by the user. Here listed sorted based on unique key including document creation date suggests the documents in the first interval higher than the documents in the second; and Shukla: [0150] In some embodiments, an endorsement score associated with lower ranked interest can be increased by a particular amount in the event a web document associated with the lower ranked interest shares a threshold number of common links with a web document associated with a higher ranked interest. In some embodiments, an endorsement score associated with lower ranked interest can be decreased by a particular amount in the event a web document associated with the lower ranked interest does not shares a threshold number of common links with a web document associated with a higher ranked interest. In some embodiments, an endorsement score associated with lower ranked interest is unchanged in the event a web document associated with the lower ranked interest does not share a threshold number of common links with a web document associated with a higher ranked interest.).

Asper claim 2, Kauffman in view of Shukla teaches the method of claim 1, wherein the generating the first randomly-selected value and the second randomly-selected value comprises employing, by the server, a randomization algorithm (See Kaufman: [0010], as part of the loading process, text engine 20 may first assign a random number to each document as a file name or document key, also known as a unique identifier 70, through unique identifier process 45. Here assigning a random number as a unique identifier to a document teaches applying a randomization algorithm).

Asper claim 4, Kauffman in view of Shukla teaches the method of claim 1, wherein the method further comprises:
during the first time interval, executing, by the server hosting the search engine, a first plurality of searches (See Kauffman: [0032] A user determines that a set of documents to be stored in database 220 will be queried periodically, and that a common query component will be the date the documents were published. As text engine 215 directs the loading of documents 260 into database 220, unique identifier process 250 encodes the date the document was published into the special document key 270. The document 260 with its special document key 270 is then stored in database 220, along with any index files 255 that may have been produced by indexing processes 235.); and
during the second time interval, executing, by the server hosting the search engine, a second plurality of searches (See Kauffman: [0032] A user determines that a set of documents to be stored in database 220 will be queried periodically, and that a common query component will be the date the documents were published. As text engine 215 directs the loading of documents 260 into database 220, unique identifier process 250 encodes the date the document was published into the special document key 270. The document 260 with its special document key 270 is then stored in database 220, along with any index files 255 that may have been produced by indexing processes 235); and
the target document being provided as a search result for a subset of the first plurality of searches and for a subset of the second plurality of searches (See ).

Asper claim 5, Kauffman in view of Shukla teaches the method of claim 1, wherein the method further comprises: monitoring, by the server, the user traffic to the target document during the first time interval and during the second time interval (See Kauffman: [0032] A user determines that a set of documents to be stored in database 220 will be queried periodically, and that a common query component will be the date the documents were published. As text engine 215 directs the loading of documents 260 into database 220, unique identifier process 250 encodes the date the document was published into the special document key 270. The document 260 with its special document key 270 is then stored in database 220, along with any index files 255 that may have been produced by indexing processes 235).

Asper claim 8, Kauffman in view of Shukla teaches the method of claim 1, wherein the determining the target resource comprises:
accessing, by the server, a database system for retrieving past search data, the past search data comprising data indicative of past queries and respectively associated documents that have been provided as search results in response thereto (See Shukla: [0286], using the disclosed techniques the indexer can send frequent updates to the serving stack to provide an updated and near real-time snapshot of the state of such documents and associated information (e.g., popularity, relationships to other entities/documents, etc.) about past/previously processed and indexed documents and newly processed and indexed documents.);
determining, by the server, a plurality of commercial resources by determining which resources host digital documents that have been provided as search results to past commercial queries (See Shukla: [0358], with respect to the commercial dimension, the commercial content dimension can be used to indicate whether the document includes commercial content. For example, advertisements can be classified as commercial content. Other examples of commercial content can include web content/pages/sites that offer products/services for sale (e.g., Amazon, eBay, deals and coupon sites, etc.), web content/pages/sites that include job listings, web content/pages/sites that include real estate listings, and/or various other commercial related web content/pages/sites. In one embodiment, commercial content is classified by using a commercial classifier. For example, terms on each web page that signify commercial intent (e.g. shopping cart, discounts, real estate listings, job listings, etc.) can be determined. Both the main part of the page, as well as structure/layout of the page, can be examined to determine that a given page is a commercial page.),
a given past commercial query being a given past query having at least one pre-determined term (See Shukla: [0256], identifying topics for the web pages of each of the websites using the classifier (e.g., the classifier that was previously trained using training data sets as similarly described above). For example, the classifier can determine that all pages with a URL of “http://example-web-site-1.com/sports” are likely about sports and that all pages with a URL of “http://example-web-site-1.com/technology” are likely about technology and that that all pages with a URL of “http://example-web-site-2.com” are likely about astronomy and that all pages with a URL of “http://example-web-site-32.com” are likely about chemistry. Here the web sites teaches a given past commercial query being a given past query having at least one pre-determined term, for example, sports, technology); 
filtering, by the server, the plurality of commercial resources by removing high-traffic resources, thereby determining a set of commercial resources (See Shukla: [0146], the engagement score of an interest is adjusted based on whether a web document associated with the interest shares a threshold number of common links with a web document associated with a second interest. In other embodiments, the engagement score of an interest is adjusted based on whether the distance between a vector of the interest and a vector of another interest (e.g., in a 100 dimensional space) is less than or equal to the similarity threshold using the disclosed embedding related collaborative filtering techniques.), the filtering comprising:
applying, by the server, a traffic-based threshold onto user traffic associated with the respective ones of the plurality of commercial resources (See Shukla: [0146], the engagement score of an interest is adjusted based on whether a web document associated with the interest shares a threshold number of common links with a web document associated with a second interest. In other embodiments, the engagement score of an interest is adjusted based on whether the distance between a vector of the interest and a vector of another interest (e.g., in a 100 dimensional space) is less than or equal to the similarity threshold using the disclosed embedding related collaborative filtering techniques. Here engagement score of an interest is interpreted the traffic-based threshold onto user traffic associated with the respective ones of the plurality of commercial resources);
filtering, by the server, the set of commercial resources by removing high-quality resources, thereby determining a subset of commercial resources, the filtering comprising:
applying, by the server, a quality-based threshold onto data associated with the respective ones from the set of commercial resources, the subset of commercial resources comprising the target resource (See Shukla: [0146], the engagement score of an interest is adjusted based on whether a web document associated with the interest shares a threshold number of common links with a web document associated with a second interest. In other embodiments, the engagement score of an interest is adjusted based on whether the distance between a vector of the interest and a vector of another interest (e.g., in a 100 dimensional space) is less than or equal to the similarity threshold using the disclosed embedding related collaborative filtering techniques).

Asper claim 9, Kauffman in view of Shukla teaches the method of claim 1, wherein the method further comprises:
selecting, by the server, the target resource amongst a subset of commercial resources, the target resource being a given commercial resource (See Shukla: Abstract, generating an index that includes a plurality of web documents and relationships between each of the plurality of web documents; and generating a content feed that includes at least a subset of the plurality of web documents based on a ranking, wherein the ranking is based on the plurality of interests associated with the user.).

Asper claim 10, Kauffman in view of Shukla teaches the method of claim 9, wherein the method further comprises:
determining, by the server, a plurality of commercial resources based on search data of the search engine (See Shukla: [0256], identifying topics for the web pages of each of the websites using the classifier (e.g., the classifier that was previously trained using training data sets as similarly described above). For example, the classifier can determine that all pages with a URL of “http://example-web-site-1.com/sports” are likely about sports and that all pages with a URL of “http://example-web-site-1.com/technology” are likely about technology and that that all pages with a URL of “http://example-web-site-2.com” are likely about astronomy and that all pages with a URL of “http://example-web-site-32.com” are likely about chemistry. Here the web sites teaches a given past commercial query being a given past query having at least one pre-determined term, for example, sports, technology); and
determining, by the server, the subset of commercial resources by filtering out a group of commercial resources from the plurality of commercial resources, the group of resources having a high likelihood of not including fraudulent resources based on one or more pre-determined parameter (See Shukla: [0146], the engagement score of an interest is adjusted based on whether a web document associated with the interest shares a threshold number of common links with a web document associated with a second interest. In other embodiments, the engagement score of an interest is adjusted based on whether the distance between a vector of the interest and a vector of another interest (e.g., in a 100 dimensional space) is less than or equal to the similarity threshold using the disclosed embedding related collaborative filtering techniques).

Asper claim 11, Kauffman in view of Shukla teaches the method of claim 10, wherein the method further comprises:
determining, by the server, the group of commercial resources by applying a pre-determined parameter onto the search data associated with the respective ones from the plurality of commercial resources, the pre-determined parameter being at least one of a traffic-based threshold and a quality- based threshold, high-traffic resources and high-quality resources amongst the plurality of commercial resources having a high likelihood of not being fraudulent resources (See Shukla: [0038] and [0146], a system/process/computer program product for providing an enhanced search to generate a feed based on a user's interests includes receiving a plurality of interests associated with a user, searching online content including one or more websites (e.g., websites, social networking sites, and/or other online content) based on the plurality of interests associated with the user, receiving a plurality of web documents (e.g., links to websites, social networking sites, and other online content) based on the search for online content, ranking the plurality of web documents based on a document score and a user signal, and generating a content feed that includes at least a subset of the plurality of web documents based on the ranking; and the engagement score of an interest is adjusted based on whether a web document associated with the interest shares a threshold number of common links with a web document associated with a second interest. In other embodiments, the engagement score of an interest is adjusted based on whether the distance between a vector of the interest and a vector of another interest (e.g., in a 100 dimensional space) is less than or equal to the similarity threshold using the disclosed embedding related collaborative filtering techniques. Here engagement score of an interest is interpreted the traffic-based threshold onto user traffic associated with the respective ones of the plurality of commercial resources).

Asper claim 12, Kauffman in view of Shukla teaches the method of claim 1, wherein the first time interval and the second time interval have a common time length (See Kauffman: Fig. 5, results in date order, document of date 1, … document of date n. Here Date 1, …, Date n suggests uniform time length).

Asper claim 13, Kauffman in view of Shukla teaches the method of claim 1, wherein the first time interval is before the second time interval (See Shukla: [0283], the document can be revisiting every minute or some other time interval (e.g., every one minute for five minutes or some other predetermined period of time and determine whether a popularity threshold is determined).).

Asper claim 14, Kauffman in view of Shukla teaches the method of claim 1, wherein the first time interval is after the second time interval (See Kauffman: Fig. 5, results in date order, document of date 1, … document of date n. Here Date 1, …, Date n, one interval is preceding or succeeding the next).

Asper claim 15, Kauffman in view of Shukla teaches the method of claim 1, wherein the first time interval is one of a plurality of first time intervals and the second time interval is one of a plurality of second time intervals, the respective ones from the plurality of first time intervals and from the second plurality of time intervals are sequentially staggered in time (See Kauffman: Fig. 5, and [0283], results in date order, document of date 1, … document of date n; and the document can be revisiting every minute or some other time interval (e.g., every one minute for five minutes or some other predetermined period of time and determine whether a popularity threshold is determined).
As per claims 16-17, 19-20 and 23-30, the claims recite a server for ranking documents in response to a query, the query being submitted by a user of an electronic device to a search engine, the search engine being hosted by the server, the server (Kauffman: Fig. 1 and [0008], a generalized search engine comprises of user terminal 15, text engine 20, database 35, and sorting processor 65 are all connected through network 40) being configured to perform the steps of the methods as recited in claims 1-2, 4-5, 8-15 and as rejected above, respectively, under U.S.C. § 103 as being unpatentable over Kauffman in view of Shukla.
Accordingly, claims 16-17, 19-20 and 23-30 are rejected along the same rationale that rejected claims 1-2, 4-5, 8-15, respectively.

7.2. Claims 3 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over
Kauffman, in view  of Shukla, as applied to claims 1-2, 4-5, 8-17, 19-20 and 23-30  above, and further in view of 
Rane et al.: "METHOD FOR OUTSOURCING DATA FOR SECURE PROCESSING BY UNTRUSTED THIRD PARTIES", (U.S. Patent Application Publication 20130340098 A1, DATE PUBLISHED 2013-12-19 and DATE FILED 2012-06-15, hereafter “Rane”).

Asper claim 3, Kauffman in view of Shukla does not explicitly teach the method of claim 2, wherein the randomization algorithm generates (i) a positive value when employed for the generating the first randomly-selected value, and (ii) a negative value when employed for the generating the second randomly-selected value.
However, Rane teaches the method of claim 2, wherein the randomization algorithm generates (i) a positive value when employed for the generating the first randomly-selected value, and (ii) a negative value when employed for the generating the second randomly-selected value (See [0077], selecting the random values to be positive and negative such that the quantities in FIG. 3B are all zero. Thus, the random values for a given trader across all time intervals add up to zero, and the random values for a given time interval across all traders also add up to zero. As an advantage, the aggregate statistics are easy to determine by the server.).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Rane's teaching with Kauffman in view of Shukla reference because Rane is dedicated to determining aggregating statistics on the outsourcing data and audit reports on the data by assigning random number based on time interval, Shukla is dedicated to enhanced search for generating a content feed includes determining a plurality of interests for a user, Kauffman is dedicated to generating queries on a periodic basis for documents having a certain set of attributes and the combined teaching would have enabled Kauffman in view of Shukla to more securely query documents on time periods basis.

As per claim 18, the claim recites a server for ranking documents in response to a query, the query being submitted by a user of an electronic device to a search engine, the search engine being hosted by the server, the server (Kauffman: Fig. 1 and [0008], a generalized search engine comprises of user terminal 15, text engine 20, database 35, and sorting processor 65 are all connected through network 40) being configured to perform the steps of the methods as recited in claim 3 and as rejected above, under U.S.C. § 103 as being unpatentable over Kauffman in view of Shukla and further in view of Rane.
Accordingly, claim 18 is rejected along the same rationale that rejected claim 3.

7.3. Claims 6-7 and 21-22 are rejected under 35 U.S.C. § 103 as being unpatentable over
Kauffman, in view  of Shukla, as applied to claims 1-2, 4-5, 8-17, 19-20 and 23-30  above, and further in view of 
Pathak et al.: "RANKING IMAGE SEARCH RESULTS USING MACHINE LEARNING MODELS", (U.S. Patent Application Publication 20200201915 A1, DATE PUBLISHED 2020-06-25 and DATE FILED 2019-01-31, hereafter “Pathak”).

Asper claim 6, concerning “the method of claim 1, wherein the generating the first ranked list and the second ranked list is performed by a Machine Learning Algorithm (MLA) having been trained to rank documents based on
(i) respective estimated relevance to the query and (ii) respective randomly-selected values”, Kauffman in view  of Shukla teaches ranked lists are generated based on (i) respective estimated relevance to the query (See Shukla: [0004], different search engines that attempt to provide relevant search results based on a received user query that includes one or more terms or keywords.) and (ii) respective randomly-selected values” (See Kauffman: Fig. 5, [0026] and [0030]-[0031], In addition, unique identifier process 250 encodes one or more document attributes into the special document key 265, thus producing a unique identifier that includes certain attributes of the document 260. Examples of attributes that may be encoded in special document key 265 may include the date the document was created and the text engine 215 may return a document list already sorted in order of the attributes desired by the user.).
However, with respect to the generating the first ranked list and the second ranked list, Kauffman in view of Shukla does not explicitly teach the generating is performed by a Machine Learning Algorithm (MLA) having been trained to rank documents.
On the other hand, as an analogous art on content query search and query result management, Pathak teaches performing generating ranked lists by a Machine Learning Algorithm (MLA) having been trained to rank documents (See [0006], candidate image search result using an image search result ranking machine learning model that has been trained to generate a relevance score that measures a relevance of the candidate image search result to the image search query; ranking the candidate image search results based on the relevance scores generated by the image search result ranking machine learning model; generating an image search results presentation that displays the candidate image search results ordered according to the ranking; and providing the image search results for presentation by a user device).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Pathak's teaching with Kauffman in view of Shukla reference because Pathak is dedicated to ranking image search results by using machine learning model, Shukla is dedicated to enhanced search for generating a content feed includes determining a plurality of interests for a user, Kauffman is dedicated to generating queries on a periodic basis for documents having a certain set of attributes and the combined teaching would have enabled Kauffman in view of Shukla to use a trained machine learning model can easily and optimally adjust the weights assigned to various features for generated more accurately ranked list of query search result.

Asper claim 7, Kauffman in view of Shukla and further in view of Pathak teaches the method of claim 6, wherein the method further comprises training, by the server, the MLA to rank documents, the training comprising:
acquiring, by the server, training data for a training document-query pair, the training data comprising (i) query data associated with a training query, (ii) document data associated with a training document including a training randomly-selected value and (iii) an assessed label indicative of a relevance of the training document to the training query (See Pathak: [0018] and [0038], the image search result can include a lower-resolution version of the image or a crop from the image and data identifying the landing page. Here the image read on the query data and the page the document, and Textual descriptions of the image on the landing page can include alt-text labels for the image, text surrounding the image, and so on);
generating, by the server, a modified label as a combination of the assessed label and the training randomly-selected value, thereby generating a training set comprising the query data, the document data and the modified label (See Pathak: [0038],Textual descriptions of the image on the landing page can include alt-text labels for the image, text surrounding the image, and so on.);
during a given training iteration:
inputting, by the server into the MLA, the query data and the document data for generating a predicted ranking score for the training document, the predicted ranking score being indicative of a predicted relevance of the training document to the training query (See Pathak: [0057], at each training step, the system processes features for each search result in a list of search results using the machine learning model to generate a respective predicted relevance score for each search result. The system then adjusts the values of the weights of the model to penalize the model when ranking the search results by predicted relevance score deviates from a ranking of the search results by the ground truth relevance score.);
adjusting, by the server, the MLA based on a comparison of the predicted ranking score against the modified label so as to train the MLA to generate predicted ranking scores that are similar to the modified label (See Pathak: [0024] and [0045], the ranking engine 134 can then rank the candidate image—landing page pairs based on the relevance scores generated by the machine learning model 150 or use the relevance scores as additional signals to adjust the initial ranking scores for the candidate image—landing page pairs; and the system adjusts initial ranking scores for the image search results based on the relevance scores, i.e., to promote search results having higher relevance scores, demote search results having lower relevance scores, or both).

As per claims 21-22, the claims recite a server for ranking documents in response to a query, the query being submitted by a user of an electronic device to a search engine, the search engine being hosted by the server, the server (Kauffman: Fig. 1 and [0008], a generalized search engine comprises of user terminal 15, text engine 20, database 35, and sorting processor 65 are all connected through network 40) being configured to perform the steps of the methods as recited in claims 6-7 and as rejected above, respectively, under U.S.C. § 103 as being unpatentable over Kauffman in view of Shukla and further in view of Pathak.
Accordingly, claims 21-22 are rejected along the same rationale that rejected claims 6-7, respectively.

 Related Prior Arts
8.The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited.

Conclusion
9.1. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
9.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
10. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours. 	
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
September 23, 2022